United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                          Charles R. Fulbruge III
                           No. 05-50524                           Clerk
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS NOE CASTILLO-SIERRA,

                                     Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 2:04-CR-887-ALL
                        --------------------
Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Luis Noe Castillo-Sierra (Castillo) appeals his guilty-plea

conviction and sentence for illegal reentry into the United

States following deportation.   Castillo argues that the district

court erred in enhancing his sentence under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii) based on a prior Texas robbery conviction.

Because Castillo did not raise this issue in the district court,

review is limited to plain error.   United States v. Calverley,

37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).

     Under § 2L1.2(b)(1)(A)(ii), a defendant’s base offense level

is increased by 16 levels if he was previously deported after


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50524
                                -2-

being convicted of a crime of violence.   Robbery is an offense

enumerated as a crime of violence in the application notes to

§ 2L1.2.   § 2L1.2, comment. (n.1(B)(iii)).   Castillo has not

shown that the district court’s increase in his offense level

pursuant to § 2L1.2 based on his prior robbery conviction, a

specifically enumerated offense under the commentary to § 2L1.2,

was a “clear or obvious” error.    See United States v. Rayo-

Valdez, 302 F.3d 314, 317 (5th Cir. 2002).

     Castillo argues that 8 U.S.C. § 1326(b) is unconstitutional.

He acknowledges that this argument is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), but raises the

argument to preserve it for further review.    We have “repeatedly

rejected arguments like the one made by [Castillo] and . . . held

that Almendarez-Torres remains binding despite Apprendi[ v. New

Jersey, 530 U.S. 466 (2000).]”    United States v. Garza-Lopez, 410

F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).

     AFFIRMED.